Citation Nr: 0209813	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  90-51 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is entitled for conversion of Chapter 34 
education benefits to benefits under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to October 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran requested and was scheduled to 
appear at a hearing before a Member of the Board at the RO in 
August 2000; however, the veteran withdrew his request for 
hearing and requested that the case be sent to the Board.

The case has been advanced on the docket because of 
administrative error causing significant delay in docketing 
the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran had active service from March 1977 to October 
1986.

2.  The entire Chapter 34 educational benefits program 
expired on December 31, 1989.

3.  After June 30, 1985, the veteran did not serve at least 2 
years of continuous active duty.

4.  The veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government, or involuntarily for the convenience of the 
Government as a result of a reduction in force.

5.  The veteran did not have 4 years of service in the 
Selected Reserve.



CONCLUSIONS OF LAW

1.  There is no legal basis for payment of Chapter 34, Title 
38, United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 1991); 38 
C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 1996).

2.  The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.7040, 21.7044 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an extension of the end date of his 
Chapter 34 education benefits.  The veteran contends that he 
was informed at the time of his discharge in October 1986 
that his eligibility for educational assistance would remain 
in effect for 10 years, that the Government, in effect, 
guaranteed his eligibility, and that subsequent changes in 
the law should not be applied against him.  Thus, it appears 
that he wants any remaining benefits for Chapter 34 converted 
to Chapter 30 education benefits.

The veteran served on active duty from March 1977 to October 
1986.  His DD Form 214 shows that the veteran was discharged 
in October 1986 for expiration of term of service.  Thus, his 
delimiting date generally would have been 10 years from his 
separation date.  Subsequent to service, the veteran used 
some Chapter 34 benefits and had Chapter 34 educational 
benefits remaining on December 31, 1989.  However, 
educational assistance under Chapter 34 was terminated for 
all eligible veterans effective December 31, 1989.  38 
U.S.C.A. § 3462(e) (West 1991).  In that regard, as of May 
24, 1996, the federal regulations dealing with the 
administration of the Chapter 34 program (38 C.F.R. §§ 
21.1020-21.1025 and §§ 21.1040-21.1045) were rescinded, 
because they no longer had any legal effect as no Chapter 34 
benefits could be authorized for training after December 31, 
1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  Thus, there 
is no legal authority currently in existence to pay 
educational assistance benefits under the Chapter 34 program 
for training pursued after December 31, 1989, and the 
veteran's claim for an extension of the end date for Chapter 
34 benefits must be denied.

Veterans with Chapter 34 eligibility remaining on that date 
may establish eligibility for educational assistance under 
Chapter 30, provided certain conditions are met.  38 U.S.C.A. 
§§ 3011, 3012.  In this case, documentation of record 
confirms that the veteran had remaining Chapter 34 
eligibility as of December 31, 1989.

The provisions of 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a) provide that an individual is entitled to basic 
educational assistance under Chapter 30 if, as of December 
31, 1989, he is eligible for educational assistance benefits 
under chapter 34; was on active duty at any time during the 
period beginning on October 19, 1984, and ending on July 1, 
1985, continued on active duty without a break in service; 
and, after June 30, 1985, served at least 3 years of 
continuous active duty in the Armed Forces; or after June 30, 
1985, is discharged or released from active duty (a) for a 
service-connected disability, (b) for a medical condition 
which preexisted service on active duty and which VA 
determines was not service-connected, (c) for hardship, (d) 
involuntarily for convenience of the Government as a result 
of reduction in force after completing not less than 30 
months of continuous active duty, (e) involuntarily for 
convenience of the Government due to a reduction in force, or 
(f) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty.

An individual may also establish eligibility for Chapter 30 
benefits based on a combination of active duty in the Armed 
Forces, together with service in the Selected Reserve.  
Specifically, Title 38, United States Code, § 3012(a) 
provides that an individual may establish eligibility for 
educational assistance under Chapter 30 if all of the 
following six requirements are met: (1) the individual had 
eligibility for educational assistance under Chapter 34; (2) 
as of December 31, 1989, the individual had Chapter 34 
benefits remaining; (3) the individual completed the 
requirements of a secondary school diploma before January 1, 
1990, or successfully complete the equivalent of 12 semester 
hours in a program leading to a standard college degree, 
which may be done at any time; (4) was on active duty on 
October 19, 1984 and served without a break in service from 
October 19,1984 through June 30, 1985; 5) after June 30, 
1985, served at least 2 years of continuous active duty in 
the Armed Forces, or was discharged or released from active 
duty for a service-connected disability, (b) for a medical 
condition which preexisted service on active duty and which 
VA determines was not service-connected, (c) for hardship, 
(d) involuntarily for convenience of the Government as a 
result of reduction in force, or (f) for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department 
concerned; and served at least 4 continuous years in the 
Selected Reserves or was discharged or released for a 
service-connected disability, for a medical condition which 
preexisted service on active duty and which VA determines was 
not service-connected, for hardship, involuntarily for 
convenience of the Government, for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, or 
before completing 4 years ceases to be a member of the 
Selected Reserve during the period from October 1, 1991 to 
September 30, 1999 by reason of inactivation of his unit.  
See 38 U.S.C.A. § 3012; 38 C.F.R. § 21.7044.

In the present case, the record shows that the veteran had 
remaining eligibility for educational assistance benefits 
under Chapter 34 as of December 31, 1989 and that he served 
continuously on active duty during the period from October 
19, 1984, through June 30, 1985.  However, the veteran's DD 
Form 214 revealed that he was discharged from service in 
October 1986 for expiration of term of service.  Additional 
documentation shows that he enlisted in the Ready Reserves 
for a period of 3 years in October 1986.  There is no 
documentation of record indicating that the veteran enlisted 
in the Selected Reserves.

Upon review, the Board finds that the basic eligibility 
criteria for VA educational assistance benefits under 38 
U.S.C.A. §§ 3011(a)(1)(B) or 3012(a)(1)(B) have not been met.  
Although the veteran was eligible for Chapter 34 education 
benefits and was on active duty between October 19, 1984 and 
July 1, 1985, he did not serve for at least 2 years of 
continuous active duty after June 30, 1985.  See 38 U.S.C.A. 
§ 3012; 38 C.F.R. § 21.7044.  Also, the veteran does not 
contend nor does the record show that he was discharged for 
any of the reasons set forth in 38 U.S.C.A. § 3012 and 38 
C.F.R. § 21.7044(a).  Thus, he does not qualify for Chapter 
30 educational benefits under this provision.

As to the veteran's assertion that he should be awarded 
benefits because he was "guaranteed" at the time of his 
discharge in October 1986 under his enlistment contract that 
his eligibility for educational assistance would remain in 
effect for 10 years, the Board interprets his contentions as 
an allegation that the Government, by amending the governing 
law and depriving him of promised benefits, violated his 
right of due process under the Fifth Amendment to the United 
States Constitution. In this regard, the Board notes that the 
U. S. Court of Appeals for Veterans Claims (CAVC) examined 
this sort of argument in Owings v. Brown, 8 Vet. App. 17, 22-
23 (1995). There, the CAVC stated, "[T]he Supreme Court has 
held that when a legislature passes a law that provides for 
entitlement to benefits and then later amends or revokes that 
law so that the underlying entitlement no longer exists, the 
former recipient of the benefits no longer has a property 
interest in the benefits."  Id. (citations omitted).  
Consequently, in a situation such as this, the Fifth 
Amendment is not implicated. 

Although the Board is sympathetic to the veteran's concerns, 
the governing law and regulatory provisions, cited above, 
mandate that an eligible individual have certain qualifying 
service in order to be eligible for conversion of his 
remaining Chapter 34 education benefits to Chapter 30.  The 
Board acknowledges the veteran's lengthy and honorable 
service; however, the Board is not free to ignore or make 
exceptions to laws passed by Congress.  In this instance, the 
applicable law is specific as to the criteria for the benefit 
sought on appeal.  In short, there is no legal basis to 
extend the veteran's Chapter 34 benefits or to award 
entitlement to Chapter 30 educational benefits.  Where the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


VCAA consideration


The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record reflects that the veteran was notified of evidence 
necessary to substantiate his case in the July 2002 statement 
of the case.  Further, it appears that all relevant evidence 
to include the veteran's DD 214 and Ready Reserve enlistment 
documentation was associated with the claims file.  
Specifically, the evidence that has been associated with the 
claims file consists of the veteran's statements.

Given the foregoing, the Board concludes that the veteran has 
received notice and the assistance contemplated by law.  
Adjudication of this appeal, without further development by 
the Board, poses no risk to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

The claim for educational assistance benefits under either 
Chapter 30 or Chapter 34, Title 38, United States Code, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

